IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                 NOS. AP-76,722 & AP-76,723



                       EX PARTE WARDELL HUNTER, Applicant



               ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                      CAUSE NOS. 114-1689-08 & 114-0315-09
              IN THE 114TH DISTRICT COURT FROM SMITH COUNTY



         Per curiam.

                                           OPINION

         Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was twice convicted of

assault with bodily injury to a family member and sentenced to eight years’ imprisonment for each

cause.

         Applicant contends that he was denied his right to appeal. His counsel has submitted an

affidavit to the trial court stating that he was appointed to represent Applicant on appeal, but was not

timely notified of that appointment and therefore was unable to file a timely notice of appeal. Ex
                                                                                                     2

parte Riley, 193 S.W.3d 900 (Tex. Crim. App. 2003).

       The trial court has determined that Applicant was denied his right to appeal these judgments.

We find that Applicant is entitled to the opportunity to file out-of-time appeals of the judgments of

convictions in Cause Nos. 114-1689-08 & 114-0315-09 from the 114th Judicial District Court of

Smith County. Applicant is ordered returned to that time at which he may give a written notice of

appeal so that he may then, with the aid of counsel, obtain a meaningful appeal. Within ten days of

the issuance of this opinion, the trial court shall determine whether Applicant is indigent. If

Applicant is indigent and wishes to be represented by counsel, the trial court shall immediately

appoint an attorney to represent Applicant on direct appeal. All time limits shall be calculated as if

the sentence had been imposed on the date on which the mandate of this Court issues. We hold that,

should Applicant desire to prosecute an appeal, he must take affirmative steps to file a written notice

of appeal in the trial court within 30 days after the mandate of this Court issues.



Delivered: February 8, 2012
Do Not Publish